

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT  is made effective as of the 12th day of August, 2010 (this
“Amendment”), by and among CPG International Holdings LP (“CPG LP”), a Delaware
limited partnership, and its wholly owned subsidiaries, CPG International Inc.,
a Delaware corporation (“Employer”), CPG International I Inc., a Delaware
corporation (“CPG”), AZEK Building Products, Inc., a Delaware corporation
(“AZEK”) and Scranton Products Inc., a Delaware corporation (“Scranton,”
together with CPG LP, Employer, CPG and AZEK, the “Companies” and each
individually a “Company”), and Jason Grommon (the “Executive,” together with the
Companies, the “Parties”).
 
WHEREAS, on March 26, 2009, the Parties entered into an Employment Agreement,
which sets forth the terms of the Executive’s employment with Employer (the
“Employment Agreement”); and


WHEREAS, the Parties hereby desire to amend the terms of the Employment
Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
 
1.  
Termination of Employment.  Section 5(a) of the Employment Agreement is hereby
deleted in its entirety and replaced with the following new Section 5.5(a).

 
 
5.
Termination of Employment.

 
(a)            If, during the Term, the Executive’s employment is terminated for
any reason, the Employer shall be obligated to pay the Executive all earned but
unpaid Base Compensation, unpaid expense reimbursements and accrued but unused
vacation (the “Accrued Amounts”).  If, during the Term, the Executive’s
employment is terminated by the Employer other than for Cause, Employer shall be
obligated, in addition to the payment of the Accrued Amounts, to continue to pay
the Executive’s Base Compensation at the rate then in effect for a period of
twelve (12) months following the termination date (the “Termination
Payments”).  Employer’s obligation to make the Termination Payments shall be
conditioned upon (i) the absence of a breach by the Executive of the
Noncompetition Agreement and (ii) Executive’s execution, delivery and
non-revocation of a valid and enforceable general release of claims in a form
reasonably acceptable to Employer (the “Release”).  Subject to Section 5(b), the
Termination Payment shall be paid in installments on Employer’s regular payroll
dates occurring during the twelve (12) month period immediately following the
effectiveness of the Release.  The Accrued Amounts shall be paid within thirty
(30) days following the termination date.
 
2.  
Confirmation of Employment Agreement.   In all other respects the Employment
Agreement shall remain in effect and is hereby confirmed by the parties.

 
3.  
Governing Law.  The validity, interpretation, construction, performance and
enforcement of this Amendment shall be governed by the laws of the State of New
York, without application of conflict of laws principles.

 
4.  
Counterparts.  This Amendment may be executed in several counterparts, each of
which is an original and all of which shall constitute one instrument.  It shall
not be necessary in making proof of this Amendment or any counterpart hereof to
produce or account for any of the other counterparts.

 


 
 
[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, effective
as of the date hereof.
 

 
 
CPG INTERNATIONAL HOLDINGS LP
   
 
CPG INTERNATIONAL INC.
By:
CPG Holding I LLC
 
 
 
 
Its General Partner
   
 
         
By:
/s/ Amy C. Bevacqua
 
By:
/s/ Amy C. Bevacqua
 
Name:  Amy C. Bevacqua
   
Name:  Amy C. Bevacqua
 
Title:  Vice President
   
Title:  Vice President
           
 
CPG INTERNATIONAL I INC.
   
 
AZEK BUILDING PRODUCTS, INC.
 
       
By:
/s/ Amy C. Bevacqua
 
By:
/s/ Amy C. Bevacqua
 
Name:  Amy C. Bevacqua
   
Name:  Amy C. Bevacqua
 
Title:  Vice President
   
Title:  Vice President
                     
 
SCRANTON PRODUCTS INC.
   
 
EXECUTIVE
         
By:
/s/ Amy C. Bevacqua
   
/s/  Jason Grommon
 
Name:  Amy C. Bevacqua
   
Jason Grommon
 
Title:  Vice President
               

 



 

 
 

--------------------------------------------------------------------------------

 

